Citation Nr: 0921080	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-17 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
scar of the left wrist, residual to gunshot wound.

2.  Entitlement to a rating in excess of 10 percent for 
limitation of motion of the left wrist, residual to gunshot 
wound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from October 1976 to 
October 1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2004 rating decision in which the RO denied 
increased ratings for the residuals of a gunshot wound to the 
Veteran's left wrist, evaluated as 10 percent disabling for a 
scar and 0 percent disabling for limitation of motion.  The 
Veteran filed a notice of disagreement (NOD) in October 2004, 
and the RO issued a statement of the case (SOC) in April 
2006.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in June 2006.

In an April 2006 rating decision, the RO increased the rating 
for the Veteran's limitation of motion of the left wrist to 
10 percent, effective February 4, 2004.  As a higher rating 
is available for this disability, and the Veteran is presumed 
to seek the maximum available benefit for a disability, the 
claim for a higher rating remains viable on appeal.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

For the reason expressed below, these matters are being 
remanded to the RO, via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

In December 2006 correspondence, the Veteran requested a 
video conference hearing before a Veterans Law Judge (VLJ) of 
the Board at a local VA office.  A hearing was scheduled for 
June 2007; however, the Veteran failed to appear. 

In June 2009, the Veteran's representative filed a motion for 
remand for another video conference hearing.  The 
representative noted that the Veteran had been unable to 
attend the prior hearing because he was incarcerated 
(supported by documentation), and that the Veteran had 
requested that his hearing be rescheduled.  
Also in June 2009, the undersigned granted the Veteran's 
motion to reschedule the hearing for good cause shown, 
pursuant to 38 C.F.R. § 20.704(c) (2008).  Since the RO 
schedules video conference hearings, a remand of this matter 
to the RO is warranted.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

The RO should schedule the appellant for a 
video conference hearing, in accordance 
with his request.  The RO should notify 
the appellant and his representative of 
the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2008).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


